This is a companion case of State Bogard, No. 4237, 41 N.M. 1,62 P.2d 1149, just decided. The two cases were argued and submitted together. Wallace pleaded guilty to the same charge and received a like sentence. The same questions are submitted for determination as in No. 4237, in which we affirmed the judgment of the trial court.
From this, it follows that the judgment in this case should be affirmed and the cause remanded, and it is so ordered.
SADLER, C.J., and BICKLEY, BRICE, and ZINN, JJ., concur. *Page 4